Title: To James Madison from Edmund Pendleton, 18 August 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Augt. 18. 1783.
Yr. favr. of the 5th. was not fraught with a confirmation of the definitive treaty’s Arrival as I expected; however as I do not discover it to be the Interest of any of the powers concerned, to stop a Peace, I still flatter my self the delay is produced rather by some adjustment of forms than real contentions wch. may endanger the final ratification of the Preliminaries; I wish Carlton was more alert in his preparations to be gone.
The Address of the Citizens of Philada. would have been cleverer if fewer Egotisms had appear’d in it; some were excusable as an evidence of their Attachment to the fœdral Government; and I am inclined to think that a Majority were ready to have protected Congress from, & resented the insult, and that I formerly hinted the true Sourse of the neglect; Be that as it may—that body are polite & civil in their answer, and properly avoided any declaration on the Subject of returning: that event I expect will take place as soon as the Soreness of Congress is healed, and will be brought about by the inconveniences of a Session at Prince Town, where the Straitness of Lodgings &c will get the better of the Complaisance of the Inhabitants: those therefore who wish the Negative to prevail, judge wisely in hastening the question. We have a dry season, but yet the price of tobo. is lower than it has been, for want of rivals in our small trade, wch. seems to be running fast into the british Channel, for want of other Merchants. I am Dr sr. Yrs. sincerely
Edmd. Pendleton
